  Case 16-03542         Doc 42     Filed 04/12/19 Entered 04/12/19 08:16:36              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-03542
         LARTEZ B JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/05/2016.

         2) The plan was confirmed on 03/28/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/20/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/01/2019.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $450.00.

         10) Amount of unsecured claims discharged without payment: $32,657.43.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-03542          Doc 42        Filed 04/12/19 Entered 04/12/19 08:16:36                     Desc Main
                                         Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                  $6,300.00
        Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                        $6,300.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $4,000.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                            $289.77
    Other                                                                       $32.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,321.77

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
CHGO PM CU                          Unsecured         506.00           NA              NA            0.00       0.00
CHICAGO PATROLMENS FEDERAL C        Unsecured         504.00        574.42          574.42        280.37        0.00
CHICAGO PATROLMENS FEDERAL C        Unsecured         642.00        506.84          506.84        247.38        0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured      2,000.00       1,333.72        1,333.72        650.98        0.00
CREDIT ACCEPTANCE CORP              Secured        4,350.00       9,375.94        9,375.94           0.00       0.00
CREDIT ACCEPTANCE CORP              Unsecured      5,655.00            NA              NA            0.00       0.00
HERITAGE ACCEPTANCE CORP            Unsecured      7,282.00       7,281.88        7,281.88           0.00       0.00
IL STATE DISBURSEMENT UNIT          Priority       1,000.00            NA              NA            0.00       0.00
MBB                                 Unsecured         329.00           NA              NA            0.00       0.00
MBB                                 Unsecured         107.00           NA              NA            0.00       0.00
MBB                                 Unsecured          91.00           NA              NA            0.00       0.00
MBB                                 Unsecured          58.00           NA              NA            0.00       0.00
MBB                                 Unsecured          53.00           NA              NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         200.00           NA              NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         100.00           NA              NA            0.00       0.00
PLS                                 Unsecured         400.00           NA              NA            0.00       0.00
PLS                                 Unsecured         500.00           NA              NA            0.00       0.00
RECEIVABLES PERFORMANCE             Unsecured         347.00           NA              NA            0.00       0.00
STATE COLLECTION SERVICE            Unsecured         808.00           NA              NA            0.00       0.00
STATE COLLECTION SERVICE            Unsecured         189.00           NA              NA            0.00       0.00
STATE COLLECTION SERVICE            Unsecured          55.00           NA              NA            0.00       0.00
Stellar Recovery Inc                Unsecured         104.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC           Unsecured            NA         307.94          307.94        150.30        0.00
T-MOBILE/T-MOBILE USA INC           Unsecured      1,000.00       1,330.09        1,330.09        649.20        0.00
US DEPT OF ED FEDLOAN               Unsecured            NA     13,798.77        13,798.77           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-03542         Doc 42      Filed 04/12/19 Entered 04/12/19 08:16:36                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                            $9,375.94                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                           $9,375.94                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,133.66          $1,978.23              $0.00


Disbursements:

         Expenses of Administration                             $4,321.77
         Disbursements to Creditors                             $1,978.23

TOTAL DISBURSEMENTS :                                                                        $6,300.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
